Exhibit 10.1

 

 

LOGO [g803058exb_pg001.jpg]

Myriad Genetics, Inc. 320 Wakara Way | Salt Lake City | Utah | 84108 |
www.myriad.com | Tel. 801-584-3600 | Fax. 801-584-3741 |
Email tjacobse@myriad.com

October 6, 2014

Bryan Riggsbee

605 Rockford Road

Greensboro, NC 27408

Reference: Employment Information & Materials

Dear Bryan,

Myriad Genetics (the “Company”) is delighted to offer you the position
of Executive Vice President, Chief Financial Officer, reporting to Peter
Meldrum, President & Chief Executive Officer. We sincerely hope our relationship
will be mutually rewarding. To ensure we have communicated clearly the full
terms of our employment offer, we ask that you carefully consider the following
information:

Your first day of employment will be targeted for 10/16/2014, and you will be
paid at an annual rate of $375,000.00, in bi-monthly installments of $15,625.00
(gross).

Upon your employment with Myriad, you will be nominated for 30,000 shares of
Restricted Stock Units (full value shares), subject to a four-year vesting
schedule, and approval by the Myriad Board of Directors. You will be nominated
for an additional grant of 50,000 Restricted Stock Units during the September
2015 grant cycle, also subject to a four-year vesting schedule, upon approval by
the Myriad Board of Directors.

Also included in this offer is an annual bonus target of 50% which will be based
on MBOs determined by you and your manager. To assist in your transition we will
be offering you a one-time sign on bonus of $10,000.00 (less applicable
withholding), normally paid with first available paycheck.

As a key member of the executive management team, you will be eligible to
participate in Myriad’s Long-Term Cash Incentive Program beginning in July,
2015. This program is focused on a three-year performance period and is in
addition to your annual performance bonus. You will be eligible to receive a
long-term cash bonus of 15% of your annual base salary if Myriad achieves its
target performance goals payable in FY2018. You will receive more details on
this program within 30 days of your hire date.

We recognize in your new position you may have concerns if an acquisition or
merger were to occur during your employment with Myriad and there was a change
of control in the ownership of the Company. As an officer of the Company, Pete
Meldrum will strongly recommend to the Board of Directors that you receive an
Executive Retention Agreement. Once this has been approved by the Board of
Directors, you will receive a separate agreement that will determine the terms
and conditions of the Executive Retention Agreement.



--------------------------------------------------------------------------------

As agreed, you are eligible for 25 days of paid time off (PTO) upon hire. Your
PTO will initially be based off of your start date, and subsequently your
calendar year anniversary. Regular full-time employees are eligible to accrue
personal leave during each pay period, and you will be granted an initial forty
hours upfront upon hire. You will be eligible for a higher PTO amount upon
completion of five years of service, and your PTO bank is intended for all
personal paid time off, including both vacation and sick time.

As a regular, full-time Myriad employee you will be eligible to participate in
the following benefit programs:

 

  •   Comprehensive medical, dental and vision insurance

 

  •   Life/AD&D and long term disability insurance

 

  •   Section 125 cafeteria plan (flexible spending accounts)

 

  •   Health Savings Accounts

 

  •   13 paid holidays

 

  •   401k retirement plan w/ company match

 

  •   Employee Stock Purchase Plan (ESPP)

The Company will provide a full executive level relocation package including
relocation of household goods, transportation, and a house hunting trip for you
and your spouse. All travel, temporary housing, and moving expenses must be
conducted through the providers designated by Myriad Genetics. You will be
receiving more detailed information regarding this relocation package in a
subsequent e-mail.

Myriad will share the travel expenses for a 6 month interim period travelling
between Greensboro NC and Salt Lake City, Utah, which will include 3 months of
temporary housing plus travel costs of one trip per month. Travel reservations
must use the travel desk when making plane reservations, and reserving rental
cars and hotels. Please call the travel desk at 1-801-584-1160, or email them at
travel@myriad.com.

Please note: If you voluntarily terminate your employment with Myriad within 12
months from your hire date, you will be required to reimburse the
Company 100% of the expenses incurred by you or on your behalf related to your
relocation. Additionally, if you voluntarily terminate your employment with
Myriad between 12 - 24 months from your hire date, you will be required to
reimburse the Company 50% of the expenses incurred by you or on your behalf
related to your relocation.

As a condition of this offer of employment with the Company, you agree to
execute the enclosed Employment Agreement. You also agree to abide by the
Company’s policies and practices. Furthermore, you acknowledge that your
employment is not for a stated period of time, nor is any material which you
received from the Company to be construed as a contract of employment. You also
acknowledge that your employment may be terminated by you or by the Company at
any time with or without cause.

By accepting this offer, you represent that you are not a party to any
employment agreements that could interfere with your employment with the
Company, and you also represent that it is not necessary or inevitable that you
utilize or disclose any trade secrets or confidential information of your past
employers while performing your duties with the Company. You are also required
to agree with restrictive covenants including those restricting your abilities
to compete with the Company in certain ways, and this offer is conditional upon
your ability to perform the physical requirements of the job.

To accept this offer, sign (see signature page) and return a copy of the offer
letter within 7 business days along with the signed Employment Agreement. Please
also review the New Employee Data Checklist included with this letter which
further instructs you regarding new hire employment material and
information. This will confirm your acceptance of our employment offer. These
can be returned to me via scan and e-mail or by fax at 801-584-3741.



--------------------------------------------------------------------------------

This offer letter and the ancillary employment agreement enclosed herewith
states our entire agreement with regard to your potential employment with Myriad
and replaces any prior written or oral statements or understandings between you
and Myriad. The terms of this offer may not be modified except in writing and
mutually agreed upon by you and Myriad.

We look forward to welcoming you to Myriad. Please accept my best wishes for
success. Myriad is committed to maintaining its leadership position in the gene
discovery field and to the commercialization of diagnostic and therapeutic
products for major human diseases. Our success depends upon bright, dedicated
staff such as you. We are pleased to welcome you, and we are confident that you
will find Myriad to have the stimulating and rewarding environment that you
seek.

I appreciate your attention to these important matters. If you have questions,
please contact Jayne Hart at 801.584.3534. 

Sincerely,

Myriad Genetics, Inc.

Jayne Hart

EVP Human Resources

I hereby acknowledge receipt and review of the enclosed documents and hereby
agree to the terms and conditions by signing below.

 

/s/ Bryan Riggsbee

Signature (Bryan Riggsbee)

10/7/14

Date

Enclosures

 

cc: Peter Meldrum

  Employee File